

 
 

--------------------------------------------------------------------------------

 
 
LETTER OF REAFFIRMATION OF ABSOLUTE ASSIGNMENT OF FRANCHISEE NOTES AND PROCEEDS
DUE, ASSIGNMENT OF RENTS AND SUBLEASES, PLEDGE AGREEMENT, AND UNITED STATES
TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT


DATED:  As of April 1, 2009
TO:
Manufacturers and Traders Trust Company

 
One M & T Plaza, Buffalo, New York 14240



Re:                      REAFFIRMATION of ABSOLUTE ASSIGNMENT OF FRANCHISEE
NOTES AND PROCEEDS DUE, ASSIGNMENT OF RENTS AND SUBLEASES, PLEDGE AGREEMENT, AND
UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
(collectively, the "Security Documents") made to MANUFACTURERS AND TRADERS TRUST
COMPANY (the “Bank") dated as of August 7, 2007 in connection with loans made to
EMERGING VISION, INC. (“Borrower”) by Manufacturers and Traders Trust Company
(collectively, the “Loan”).


Dear Sirs:


Each of the undersigned hereby reaffirms and ratifies all the terms, conditions,
representations, and covenants contained in the Security Documents and certifies
that there are no defenses, offsets, or counterclaims thereto as of the date
hereof.


Each of the undersigned further covenants and agrees (i) that the security
interests granted to Manufacturers and Traders Trust Company by the Security
Documents and respectively as appropriate perfected by subsequent UCC-1 filings,
remain in full force and effect as set forth therein and that same continue to
constitute a binding first security interest in the stated assets of each of the
undersigned securing the Borrower’s and each of the undersigned’s debt to
Manufacturers and Traders Trust Company and that they are unaffected by the
execution of that certain ALLONGE TO NOTE and that certain WAIVER, EXTENSION AND
AMENDMENT AGREEMENT evidencing (i) the extension of the Maturity Date of
Borrower’s Line of Credit and (ii) the amendment of the interest rate therefor
as set forth therein and any related documents dated of even date herewith,
copies of which each of the undersigned acknowledges having received and
reviewed and (ii) that the Security Documents are in full force and effect.
Very truly yours,


EMERGING VISION, INC.


By:           /s/Christopher G. Payan
Christopher G. Payan, CEO


OG ACQUISITION, INC.


By:           /s/Christopher G. Payan
Christopher G. Payan, CEO



 
 

--------------------------------------------------------------------------------

 
